

114 S2938 IS: Certainty for States and Tribes Act
U.S. Senate
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2938IN THE SENATE OF THE UNITED STATESMay 17, 2016Mr. Daines (for himself, Mr. Enzi, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to reestablish the Royalty Policy Committee in order to
			 further a more consultative process with key Federal, State, tribal,
			 environmental, and energy stakeholders, and for other purposes.
	
 1.Short titleThis Act may be cited as the Certainty for States and Tribes Act. 2.DefinitionsIn this Act:
 (1)CommitteeThe term Committee means the Royalty Policy Committee reestablished under section 3(a). (2)BoardThe term Board means the State and Tribal Resources Board established under section 3(c).
 (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 3.Reconstitution of the royalty policy (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall reestablish the Royalty Policy Committee in accordance with the charter of the Secretary dated March 26, 2010, except as otherwise provided in this Act.
 (b)Corrections and updatesIn reestablishing the Committee, the Secretary shall make appropriate technical corrections and updates to the charter of the Committee, including by revising—
 (1)all references to the Minerals Management Service or the Minerals Revenue Management so as to refer to the Office of Natural Resources Revenue;
 (2)the estimated number and frequency of meetings of the Committee so that the Committee shall meet not less frequently than once each year; and
 (3)the non-Federal membership of the Committee to include— (A)not fewer than 5 members representing Governors of States that receive more than $10,000,000 annually in royalty revenues from Federal leases; and
 (B)not more than 5 members representing Indian tribes that are mineral-producing Indian tribes under— (i)the Act of May 11, 1938 (commonly known as the Indian Mineral Leasing Act of 1938) (25 U.S.C. 396a et seq.);
 (ii)title XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.); (iii)the Indian Mineral Development Act of 1982 (25 U.S.C. 2101 et seq.); or
 (iv)any other law relating to mineral development that is specific to one or more Indian tribes. (c)Establishment of subcommittee (1)In generalThe Secretary shall establish a subcommittee of the Committee, to be known as the State and Tribal Resources Board.
 (2)MembershipThe Board shall be comprised of the non-Federal members of the Committee described in subsection (b)(3).
				4.Review of regulations and policies
			(a)Consultation and report
 (1)In generalWith respect to any proposed regulation or policy relating to mineral leasing policy for Federal land or Indian land for exploration, development, or production of oil, gas, or coal (including valuation methodologies and royalty and lease rates for oil, gas, or coal), not later than 180 days after the applicable date described in paragraph (2), the Committee shall—
 (A)assess the proposed regulation or policy; and (B)issue a report that describes the potential impact of the proposed regulation or policy, including any State and tribal budgetary and economic impacts described in subsection (b).
 (2)Date describedThe date referred to in paragraph (1) is, as applicable— (A)with respect to a proposed regulation or policy issued on or after the date of enactment of this Act, the date of the issuance by the Secretary of the proposed regulation or policy; and
 (B)with respect to a proposed regulation or policy that is pending as of the date of enactment of this Act, the date of the enactment of this Act.
					(b)State and tribal impact determination
 (1)In generalTo the maximum extent practicable, before any proposed regulation described in subsection (a)(1) is issued as a final rule, the Board shall publish a determination of the impact of the regulation on school funding, public safety, and other essential State or Indian tribal government services.
 (2)Delay requestIf the Board determines that a regulation described in paragraph (1) will have a negative State or tribal budgetary or economic impact, the Board may request a delay in the issuance of the proposed regulation as a final rule for the purposes of further—
 (A)stakeholder consultation; (B)budgetary review; and
 (C)development of a proposal to mitigate the negative budgetary or economic impact. (3)LimitationA delay under paragraph (2) shall not exceed a 180-day period beginning on the date on which the Board requested the delay.
				(c)Revision of proposed regulation
 (1)In generalBefore any proposed regulation described in subsection (a)(1) may be issued as a final rule, the Secretary shall take into account any negative State or tribal budgetary or economic impact determined by the Committee under subsection (a)(1) and revise the proposed regulation to avoid the negative impact.
 (2)Final ruleAny final regulation subject to paragraph (1) shall include— (A)a summary of the report required under subsection (a)(1)(B); and
 (B)a clear explanation of why the recommendations of that report (including the State and tribal determination under subsection (b)(1)) were or were not taken into account in the finalization of the regulation.
 (d)Report to CongressThe Secretary shall submit to the Chairmen and Ranking Members of the Committee on Energy and Natural Resources and the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report regarding the explanation under subsection (c)(2)(B) of why the recommendations of the report under subsection (a)(1)(B) (including the State and tribal determination under subsection (b)(1)) were or were not taken into account in the finalization of the regulation.
			5.Special review of programmatic environmental impact statement
			(a)Participants in programmatic review
 (1)In generalIn carrying out the programmatic review of coal leasing on Federal land as described in section 4 of Secretarial Order 3338, issued by the Secretary on January 15, 2016, and entitled Discretionary Programmatic Environmental Impact Statement to Modernize the Federal Coal Program, the Secretary shall confer with, and take into consideration the views of, representatives appointed to the review board described in paragraph (2).
 (2)Review boardEach Governor of a State in which more than $10,000,000 in revenue is collected annually by the United States as bonus bids, royalties, and rentals, and fees for production of coal under leases of Federal land, may appoint not more than 3 representatives to a review board to carry out the programmatic review described in paragraph (1), not fewer than one of whom shall be a member of the Board.
				(3)Deadline
 (A)In generalThe Secretary shall complete the programmatic review described in paragraph (1) not later than January 15, 2019.
 (B)Failure to meet deadlineIf the programmatic review is not completed by the deadline described in subparagraph (A), the programmatic review shall be considered to be complete as of that deadline.
 (b)Termination of other programmatic reviewBeginning on January 16, 2019, no Federal funds may be used to carry out the programmatic review described in subsection (a)(1).
 (c)No implementation requirementNothing in this section requires the Secretary to conduct or complete the programmatic review or keep in effect the pause or moratorium on the issuance of new Federal coal leases under the Secretarial order described in subsection (a)(1) after January 20, 2017.
 (d)Termination of moratoriumEffective January 16, 2019— (1)the pause or moratorium on the issuance of new Federal coal leases under the Secretarial order referred to in subsection (a)(1) is terminated; and
 (2)that Secretarial order shall have no force or effect. 6.Grandfathering of coal leases on application and coal lease modificationsNothing in Secretarial Order 3338, issued by the Secretary on January 15, 2016, and entitled Discretionary Programmatic Environmental Impact Statement to Modernize the Federal Coal Program shall be considered to prohibit or restrict any issuance of a coal lease on application, or modification to a coal lease on application pursuant to subpart 3432 of part 3430 of title 43, Code of Federal Regulations (or successor regulations), for which the Bureau of Land Management has begun a review under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) as of January 15, 2016.
 7.Deadline for coal lease sales and modificationsNot later than 1 year after the date on which the Secretary completes the analysis required under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for an application for a coal lease, or an application for a modification to a coal lease pursuant to subpart 3432 of part 3430 of title 43, Code of Federal Regulations (or successor regulations), accepted by the Secretary, the Secretary shall conduct the lease sale and issue the lease, or approve the modification, unless the applicant indicates in writing that the applicant no longer seeks the lease or modification to the lease.